      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 1 of 30




1 RICHARD G. NOVAK (SBN 149303)
  P.O. Box 5549
2 Berkeley, CA 94705
  626-578-1175 (voice)
3 626-685-2562 (facsimile)
  E-Mail: Richard@RGNLaw.com
4
  JAI M. GOHEL (SBN 170782)
5 819 Eddy Street
  San Francisco, CA 94109
6 415-771-6714 (voice)
  415-474-3748 (facsimile)
7 E-Mail: JaiGohel@rocketmail.com
8 Attorneys for Defendant
  JONATHAN JOSEPH NELSON
9
10                     UNITED STATES DISTRICT COURT
11                  NORTHERN DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,         )       Case No. CR 17-0533-EMC (LB)
                                     )
14           Plaintiff,              )       DEFENDANT JONATHAN
                                     )       NELSON’S NOTICE OF MOTION;
15                                   )       MOTION TO PRECLUDE
         vs.                         )       “EXPERT” TESTIMONY OF
16                                   )       ERIC S. KENLEY, M.D.;
                                     )       MEMORANDUM OF POINTS
17                                   )       AND AUTHORITIES;
     JONATHAN JOSEPH NELSON, et al., )       DECLARATION OF COUNSEL
18                                   )       AND EXHIBITS THERETO
             Defendants.             )
19                                   )       [MATERIALS SUBJECT TO
                                     )       PROTECTIVE ORDERS AND
20                                   )       “WITNESS SAFETY” PROTOCOL
                                     )       TO BE SEPARATELY LODGED
21                                   )       WITH COURT]
                                     )
22                                   )       Hearing Date: March 24, 2021
                                     )
23                                   )       Hearing Time: 9:00 A.M.
                                     )
24                                   )       BEFORE THE HONORABLE
                                     )       EDWARD M. CHEN,
25                                   )       DISTRICT JUDGE
26
27
28
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 2 of 30




 1        TO THIS HONORABLE COURT, PLAINTIFF, THE UNITED STATES OF
 2 AMERICA, AND ITS COUNSEL OF RECORD: PLEASE TAKE NOTICE THAT
 3 at 9:00 a.m. on March 24, 2021, Defendant JONATHAN JOSEPH NELSON, by and
 4 through his counsel of record, Richard G. Novak and Jai M. Gohel, will and hereby
 5 does move this Honorable Court for an order precluding the United States from
 6 presenting certain “expert” testimony by Eric S. Kenley, M.D. at the trial of this
 7 matter.
 8        This motion is based upon the attached memorandum of points and
 9 authorities, the attached declaration of counsel and exhibits thereto, the record in this
10 matter, and any other matters the court may consider at the hearing on this motion.
11 Dated: February 9, 2021                 Respectfully submitted,
12
                                           RICHARD G. NOVAK
13                                         JAI M. GOHEL
14
15                                         /s/Richard G. Novak
                                           RICHARD G. NOVAK
16                                         Attorneys for Jonathan Joseph Nelson
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
         Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 3 of 30




 1                                                TABLE OF CONTENTS
 2
     TABLE OF AUTHORITIES ..................................................................................... ii
 3
 4 I.          Introduction ..................................................................................................... 1
 5 II.         The Government’s Disclosures as to the Bases for Dr. Kenley’s Proffered
 6             Expert Testimony Fail to Comply with Rule 16 ............................................. 1
 7 III.       Dr. Kenley’s C.V. Does Not Establish That He Has the Qualifications to
 8            Testify as to the Mechanisms of the Injuries at Issue ..................................... 3
 9 IV.        Dr. Kenley’s Emergency Department Experience and His Review of the
10            Medical Records Are, in the Absence of Any Scientific Methods or Protocols,
              Insufficient Bases for Satisfying the Reliability Prong of Daubert ................ 3
11
12 V.          The Government’s Concession That Testimony by the Treating Physicians
               Describing Injuries Observed and Treatments or Procedures Recommended or
13
               Performed Does Not Constitute Expert Testimony Renders Dr. Kenley’s
14             Testimony on the Same Subjects Cumulative and Inadmissible .................... 5
15
     VI.      The Government May Not Utilize an Expert Witness Where the Purpose or
16            Effect of Their Testimony Is to Bolster or Impeach the Prior Statements or
              Testimony of Alleged Victims Concerning the Causes of Their Injuries ....... 6
17
18 VII. Conclusion ....................................................................................................... 8
19
20
21
22
23
24
25
26
27
28
                                                                     i
         Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 4 of 30




 1                                            TABLE OF AUTHORITIES

 2
      Cases
 3
      Claar v. Burlington N. R.R., 29 F.3d 499 (9th Cir. 1994) .......................................... 4
 4
      Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) ................ 4, 5
 5
      Domingo ex rel. Domingo v. T.K., 289 F.3d 600 (9th Cir. 2002)............................... 4
 6
      GE v. Joiner, 522 U.S. 136 (1997) ............................................................................ 4
 7
   Houle v. Jubilee Fisheries, Inc. 2005 U.S. Dist. LEXIS 38714 (W.D.
 8       WA, Dec. 14, 2005) ......................................................................................... 4
 9 Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134 (9th Cir. 1997) ................. 4
10 United States v. Beavers, 756 F.3d 1044 (7th Cir. 2014) ........................................... 2
11 United States v. Binder, 769 F.2d 696 (9th Cir. 1985) ........................................... 6, 7
12 United States v. Candoli, 870 F.2d 496 (9th Cir. 1989) ............................................. 7
13 United States v. Caputo, 382 F. Supp. 2d 1045 (N.D. Ill 2005)................................ 2
14 United States v. Davis, 514 F.3d 596 (6th Cir. 2008)................................................. 2
15 United States v. Jackson, 51 F.3d 646 (7th Cir. 1995) ............................................... 2
16 Rules
17 Fed. R. Crim. P. 16 .................................................................................................... 2
18 Fed. R. Crim. P. 16(a)(1)(G).................................................................................. 2, 3
19 Fed. R. Evid. 403 ....................................................................................................... 6
20 Fed. R. Evid. 702 ....................................................................................................... 4
21 Fed. R. Evid. 703 ....................................................................................................... 6
22 Fed. R. Evid. 705 ....................................................................................................... 6
23 Fed. R. Evid. 803(4)................................................................................................... 7
24
25
26
27
28
                                                                  ii
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 5 of 30




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2                                             I.
 3                                       Introduction
 4        On March 6, 2020, the government provided the defendants with notice that it
 5 intends to call as an expert witness at the trial of this matter one Eric S. Kenley,
 6 M.D. (“Dr. Kenley”) (Novak Decl. Ex. “A”). The government has produced Dr.
 7 Kenley’s c.v. to the defendants. (Novak Decl. Ex. “B”)
 8        The government intends to call Dr. Kenley to testify concerning the causation
 9 of injuries suffered by two alleged victims: 1) an individual described in the
10 superseding indictment as “Victim 5” and 2) defendant Jeremy Greer. While Dr.
11 Kenley has not prepared a report, the government’s disclosure letter of March 3,
12 2020 sets forth his proffered opinions. (Novak Decl. Ex. “A” at 3) Mr. Nelson
13 moves to preclude these opinions for the reasons set forth in sections II through VI
14 below.
15                                             II.
16      The Government’s Disclosures as to the Bases for Dr. Kenley’s Proffered
17                    Expert Testimony Fail to Comply with Rule 16
18        Subsequent to the government’s March 6, 2020 letter disclosing its intent to
19 call Dr. Kenley as an expert witness to testify as outlined above, Mr. Nelson asked
20 the government to provide a more complete disclosure of the bases for his opinions,
21 as the only foundation provided by the government was the contents of his c.v. and a
22 representation that Dr. Kenley had reviewed certain medical records of Mr. Greer
23 and Victim 5. (Novak Decl. Ex. “C”) Thereafter, the government confirmed that
24 the only bases for his opinions are the experience described in his c.v. and the
25 medical records he reviewed, and declined to provide anything further. (Novak
26 Decl. Ex. “D”)
27        Dr. Kenley’s c.v. discloses that he is a licensed physician and that he is board
28 certified in emergency medicine and obesity medicine. He has worked as a part-
                                            1
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 6 of 30




 1 time attending physician in the emergency departments of a number of medical
 2 facilities in Illinois and California over the past fifteen years. He has some teaching
 3 experience in emergency medicine but apparently no experience doing research
 4 relevant to his proffered testimony. Nor do his three co-authored publications
 5 appear to relate to subject matter of his proffered testimony.
 6        The notes of the Advisory Committee on the 1993 amendments to Rule 16,
 7 which added the requirement that the government disclose “the bases and reasons for
 8 those opinions,” instruct that “the amendment requires a summary of the bases relied
 9 upon by the expert. That should cover not only written and oral reports, tests,
10 reports, and investigations, but any information that might be recognized as a
11 legitimate basis for an opinion under Federal Rule of Evidence 703, including
12 opinions of other experts.” Fed. R. Crim. Proc. 16 (1993 advisory comm. notes)
13        The bare bones disclosure of the bases for Dr. Kenley’s opinion does not
14 comply with Rule 16(a)(1)(G). In United States v. Davis, 514 F.3d 596 (6th Cir.
15 2008), the 6th Circuit concluded as much, stating that a one sentence disclosure of
16 the bases for the opinions of chemists which stated that “[t]he findings of each
17 chemist are based upon his/her education, training, experience and scientific tests
18 he/she performed on the substances submitted” did not “adequately indicate the
19 bases for the chemists’ laboratory reports.” Id. at 612-13.
20        The Seventh Circuit has explained that “the level of detail of the summary of
21 opinions, the bases and reasons for those opinions and the witness’s qualifications
22 depends upon the complexity of the expert testimony.” United States v. Jackson, 51
23 F.3d 646, 651 (7th Cir. 1995). “A summary of expert testimony concerning the
24 habits of drug dealers can be much shorter and broader than a summary of expert
25 testimony concerning scientific or technical evidence.” United States v. Caputo, 382
26 F. Supp. 2d 1045, 1049 (N.D. Ill 2005). Where a summary of “opinions or the bases
27 therefore” are “sketchy on details”, voir dire is an appropriate remedy. United States
28 v. Beavers, 756 F.3d 1044, 1054 (7th Cir. 2014).
                                              2
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 7 of 30




 1        The government either has no additional bases to disclose, which, as explained
 2 below, calls into question the admissibility of Dr. Kenley’s proffered expert
 3 opinions, or, if there are further bases, it has failed to disclose them as required by
 4 Rule 16(a)(1)(G), and it will be necessary to inquire further into the bases for Dr.
 5 Kenley’s opinions at an evidentiary hearing at which he testifies.
 6                                            III.
 7 Dr. Kenley’s C.V. Does Not Establish That He Has the Qualifications to Testify
 8                     as to the Mechanisms of the Injuries at Issue
 9        While Dr. Kenley’s c.v. suggests he has experience working in emergency
10 departments and is board certified in emergency medicine, his training and
11 experience in treating a presumably wide range of emergency medical conditions
12 does not establish, without more, that he is qualified to render opinions about the
13 mechanisms of the blunt force injuries experienced by Victim 5 and Mr. Greer. He
14 has no apparent training or experience in pathology, let alone the pathology of
15 traumatic injury. His c.v. reveals nothing about his prior experience studying,
16 researching, diagnosing or differentiating among the various etiologies of blunt force
17 trauma. Absent further foundation as to his qualifications, the Court should
18 conclude that the government has failed to establish that Dr. Kenley is qualified to
19 testify in the manner proffered by the government.
20                                            IV.
21      Dr. Kenley’s Emergency Department Experience and His Review of the
22   Medical Records Are, in the Absence of Any Scientific Methods or Protocols,
23          Insufficient Bases for Satisfying the Reliability Prong of Daubert
24        According to the government, the only bases for Dr. Kenley’s proffered expert
25 opinions are his training and experience and his review of certain medical records.
26 (Novak Decl. Ex. “D”) We can presume therefore, that Dr. Kenley did not speak
27 with any of the treating medical professionals, did not speak with Victim 5 or Mr.
28 Greer about their injuries, did not conduct a physical examination of either of them,
                                              3
       Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 8 of 30




 1 did not consult any specific treatises or studies on the likely mechanisms for the
 2 injuries described in the records, did not conduct any experiments, and did not
 3 submit his opinions to any other medical professionals for peer review.
 4        In an analogous case, the Ninth Circuit affirmed a trial court decision
 5 precluding proffered expert testimony by two medical experts concerning the
 6 causation of injuries to railroad employees. Claar v. Burlington N. R.R., 29 F.3d 499
 7 (9th Cir. 1994). The Court noted, first, that in light of Federal Rule of Evidence 702,
 8 “the trial judge must ensure that any and all scientific testimony or evidence
 9 admitted is not only relevant, but reliable.” Id. at 501. “This entails a preliminary
10 assessment of whether the reasoning or methodology underlying the testimony is
11 scientifically valid and of whether that reasoning or methodology properly can be
12 applied to the facts in issue.” Id. (emphasis in original) (quoting Daubert v. Merrell
13 Dow Pharmaceuticals, Inc., 509 U.S. 579, 592 (1993)). Importantly, the Court
14 explained that “the district court was affirmatively required to find that the experts’
15 conclusions were based on scientific knowledge. This requirement means that the
16 court had to determine that Drs. Hines and Nelson arrived at their conclusions using
17 scientific methods and procedures, and that those conclusions were not mere
18 subjective beliefs or unsupported speculation.” Claar, 29 F.3d at 502. The Court
19 made it clear that Daubert’s requirements “apply to all proffered expert testimony-
20 not just testimony based on novel scientific methods or evidence.” Claar, 29 F.3d at
21 501 n.2; Accord Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1143 n.8
22 (9th Cir. 1997). “Medical testimony on causation is a type of scientific testimony
23 that must satisfy the Court’s mandate in Daubert.” Houle v. Jubilee Fisheries, Inc.
24 2005 U.S. Dist. LEXIS 38714 (W.D. WA, Dec. 14, 2005).
25        “[N]othing in either Daubert or the Federal Rules of Evidence requires a
26 district court to admit opinion evidence that is connected to existing data only by the
27 ipse dixit of the expert. GE v. Joiner, 522 U.S. 136, 146, 118 S. Ct. 512, 519 (1997);
28 Accord Domingo ex rel. Domingo v. T.K., 289 F.3d 600, 607 (9th Cir. 2002)
                                           4
       Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 9 of 30




 1 (affirming the exclusion of ipse dixit testimony of plaintiff’s expert that was not
 2 based upon objective, verifiable evidence).
 3        The government’s disclosures as to the bases for Dr. Kenley’s opinions, and it
 4 appears, his opinions themselves, are utterly devoid of scientifically valid reasoning
 5 or methodology. Expert medical testimony concerning causation of injuries is not
 6 exempt from this Court’s gatekeeping function under Daubert. The proffered
 7 testimony should be excluded.
 8                                             V.
 9     The Government’s Concession That Testimony by the Treating Physicians
10 Describing Injuries Observed and Treatments or Procedures Recommended or
11      Performed Does Not Constitute Expert Testimony Renders Dr. Kenley’s
12           Testimony on the Same Subjects Cumulative and Inadmissible
13        In its letter of March 6, 2020, the government discloses that it intends to call
14 as witnesses at trial the treating physicians who will describe injuries suffered by
15 Victim 5 and Mr. Greer. Counsel writes, “we do not believe such testimony
16 constitutes expert testimony; the treating physicians are instead percipient witnesses
17 who will testify about the injuries they observed and the treatments or procedures
18 they recommended and performed.” (Novak Decl. Ex. “A” at 3)
19        Mr. Nelson agrees that descriptions by treating physicians of injuries observed
20 and treatments or procedures recommended or performed is not expert testimony.
21 The gravamen of Dr. Kenley’s proffered opinions is not the injuries themselves, but
22 the causes of the injuries.
23        Testimony by Dr. Kenley as to the injuries actually experienced by Victim 5
24 and Mr. Greer, as distinct from his opinions as to the causes of those injuries, is not,
25 as the government acknowledges, expert testimony. Moreover, since Dr. Kenley
26 only reviewed medical records and apparently did not interview or examine either of
27 them, did not communicate with their treating physicians and was not, according to
28 the government, provided with any other information from any other source,
                                            5
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 10 of 30




 1 testimony by Dr. Kenley and the treating physicians as to the injuries observed by
 2 the treating physicians would be needlessly cumulative and therefore inadmissible
 3 under Federal Rule of Evidence 403.
 4         Mr. Nelson acknowledges that Dr. Kenley can, absent a showing of
 5 unreliability under Federal Rule of Evidence 703, rely upon the medical records he
 6 reviewed. However, in order to avoid cumulative testimony, this Court should
 7 exercise its discretion under Rule 705 to preclude him from offering testimony on
 8 direct examination about the injuries once the treating physicians have done so, or if
 9 they will do so.
10                                             VI.
11     The Government May Not Utilize an Expert Witness Where the Purpose or
12     Effect of Their Testimony Is to Bolster or Impeach the Prior Statements or
13       Testimony of Alleged Victims Concerning the Causes of Their Injuries
14         The government’s purpose in, or at least the effect of, calling Dr. Kenley to
15 testify is the improper vouching for or impeaching the testimony and/or prior
16 statements of Victim 5 and Mr. Greer. According to the government’s disclosure
17 letter, Dr. Kenley will testify that in his opinion Victim 5’s statement to attending
18 medical personnel that he was in a motorcycle accident was false, and that Victim
19 5’s subsequent statement that injuries were the result of an assault and a pistol
20 whipping are, in his opinion, true. Similarly, Dr. Kenley will testify that Mr. Greer’s
21 injuries could not have occurred as he reported when he sought medical care. Dr.
22 Kenley will apparently testify that, in his opinion, Mr. Greer was not truthful when
23 he failed to disclose to medical personnel that he was struck with objects, rather than
24 fists as he reported. (Novak Decl. Ex. A)
25         These are wholly improper purposes for expert testimony. United States v.
26 Binder, 769 F.2d 696, 602 (9th Cir. 1985) (agreeing that expert testimony which has
27 the effect of buttressing complaining witnesses’ testimony is improper). “An expert
28 witness is not permitted to testify specifically to a witness’ credibility or to testify in
                                               6
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 11 of 30




 1 such as manner as to improperly buttress a witness’ credibility. United States v.
 2 Candoli, 870 F.2d 496, 506 (9th Cir. 1989). Expert testimony which has the effect of
 3 undermining a witness’ credibility is the other side of the same coin.
 4        Dr. Kenley’s proffered expert testimony on the causation of injuries is little
 5 more than an attempt by the government to improperly impeach statements made by
 6 Victim 5 and Mr. Greer in the course of obtaining medical care. It is notable that
 7 such statements are deemed so inherently reliable that they are well-established
 8 exceptions to the hearsay rules. Federal Rule of Evidence 803 states that statements
 9 made for medical diagnosis or treatment are not hearsay, regardless of whether the
10 declarant is available as a witness. Fed. R. Evid. 803(4).
11        The parties anticipate that Victim 5 will testify at trial about matters that go
12 far beyond the cause of the injuries documented in his medical records. Presumably,
13 Victim 5 will testify that when he told medical professionals that his injuries were
14 the result of a motorcycle accident, he was lying, and that when he later told law
15 enforcement that he was the victim of an assault by some of the defendants in this
16 matter, he was telling the truth. The government certainly has the right to call
17 Victim 5 for that purpose, but it cannot also call Dr. Kenley to offer expert opinions
18 which have “the effect of buttressing complaining witnesses’ testimony.” These are
19 the clear holdings of Binder and Candoli.
20        The effect of Dr. Kenley’s improper buttressing of Victim 5’s testimony will
21 go far beyond the narrow question of the genesis of his injuries. The government
22 has provided the defendants with notice that Victim 5 will testify about a wide range
23 of events, activities and alleged misconduct by the defendants and uncharged
24 associates of the defendants over a considerable period of time. Improper vouching
25 for his truthfulness by an expert witness will very likely significantly impact the
26 jury’s assessment of his credibility.
27        Regardless of the government’s purpose in calling Dr. Kenley as an expert, his
28 core opinions have the effect of buttressing or undermining the credibility of
                                              7
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 12 of 30




 1 admissible out of court statements made by Victim 5 and the anticipated testimony
 2 of Victim 5. For this additional reason, the government should be precluded from
 3 calling him as an expert witness in this trial.
 4                                            VII.
 5                                        Conclusion
 6        The proffered testimony of Dr. Kenley should be precluded. The government
 7 proposes that he testify to matters that are more properly the province of the treating
 8 medical professionals who actually observed, communicated with, diagnosed and
 9 treated Victim 5 and Mr. Greer. In this respect, his testimony would be cumulative.
10 Moreover, the primary and impermissible effect of his proffered expert testimony is
11 to either impeach or bolster the credibility of these alleged victims. Moreover, the
12 government’s showing that Dr. Kenley has the qualifications to testify about the
13 mechanisms of the documented injuries is wholly lacking, and there is no sound
14 scientific or methodological basis for his proffered opinions.
15        Dated: February 9, 2021           Respectfully submitted,
16
                                            RICHARD G. NOVAK
17                                          JAI M. GOHEL
18
19                                          /s/Richard G. Novak
                                            RICHARD G. NOVAK
20                                          Attorneys for Jonathan Joseph Nelson
21
22
23
24
25
26
27
28
                                                8
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 13 of 30




 1                     DECLARATION OF RICHARD G. NOVAK
 2        I, Richard G. Novak, declare as follows:
 3        1.     I am an attorney at law duly licensed to practice before this Court. Along
 4 with Jai Gohel, I am counsel of record for Jonathan Joseph Nelson (“Mr. Nelson”) in
 5 this action. I have personal knowledge of the facts set forth in this Declaration and, if
 6 called as a witness, could and would testify competently to such facts under oath.
 7        2.     Attached to this declaration as Exhibit A is a true and correct copy of a
 8 letter from counsel for the government in this matter, dated March 6, 2020, purporting
 9 to set forth the proffered expert opinions of Eric S. Kenley, M.D. (Dr. Kenley) and the
10 bases for his opinions.
11        3.     Attached to this declaration as Exhibit B is a true and correct copy of the
12 c.v. of Dr. Kenley, provided to me by the government.
13        4.     Attached to this declaration as Exhibit C is a true and correct copy of an
14 electronic communication from me to counsel for the government in this matter, dated
15 September 19, 2020, seeking additional disclosures from the government concerning
16 the qualifications and bases for the opinions of Dr. Kenley.
17        5.     Attached to this declaration as Exhibit D is a true and correct copy of the
18 government’s response, dated September 22, 2020.
19        I declare under penalty of perjury under the laws of the United States of America
20 that the foregoing is true and correct.
21
22        Executed on this 10th day of February 2021.
23
                                                            /s/ Richard G. Novak
24                                                          Richard G. Novak
25
26
27
28
Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 14 of 30




                         EXHIBIT A
     Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 15 of 30



                                        U.S. Department of Justice
                                        United States Attorney
                                        Northern District of California


                                      11th Floor, Federal Building             (415)436-7200
                                      450 Golden Gate Ave., Box 36055
                                      San Francisco, CA 94102-3495        FAX: (415)436-7234



                                        March 6, 2020

Erik Babcock, Esq.                       Galia Amram, Esq.
717 Washington Street, Second Floor      217 Leidesdorff
Oakland, CA 94607                        San Francisco, CA 94111
erik@babcocklawoffice.com                gamram@durietangri.com
Counsel for Brian Burke                  Counsel for Damien Cesena

Martin Sabelli, Esq.                     James Thomson, Esq.
740 Noe Street                           732 Addison Street, Suite A
San Francisco, CA 94114                  Berkeley, CA 94710
msabelli@sabellilaw.com                  james@ycbtal.net
Counsel for Brian Wendt                  Counsel for David Diaz

George Boisseau, Esq.                    Randy Sue Pollock, Esq.
740 4th Street, Second Floor             286 Santa Clara Avenue
Santa Rosa, CA 95404                     Oakland, CA 94610
boisseaugc@msn.com                       rsp@rspollocklaw.com
Counsel for Raymond Foakes               Counsel for Jeremy Greer

John G. Walsh, Esq.                      Jai Gohel, Esq.
63 Atlantic Avenue, 3rd Floor            819 Eddy Street
Boston, MA 02110                         San Francisco, CA 94610
johnwalsh15@rcn.com                      jaigohel@rocketmail.com
Counsel for Christopher Ranieri          Counsel for Jonathan Nelson

Robert Waggener, Esq.                    Richard G. Novak, Esq.
214 Duboce Ave.                          65 N. Raymond Ave., Suite 320
San Francisco, CA 94103                  Pasadena, CA 91103
rwlaw@mindspring.com                     richard@rgnlaw.com
Counsel for Russell Ott                  Counsel for Jonathan Nelson

James Bustamante                         Michael W. Clough, Esq.
1000 Brannan Street, Suite 488           6114 LaSalle Ave #833
San Francisco, CA 94103                  Oakland, CA 94611
james@jacksonsquarelaw.com               mwclough@gmail.com
Counsel for Merl Hefferman               Counsel for Russell Lyles, Jr.
       Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 16 of 30



                Re:    United States v. Nelson, et al.
                       17-CR-0533 EMC



Dear Counsel:

       We write to provide notice of additional expert testimony.

Collen F. Milligan

        The United States may call Dr. Colleen F. Milligan to testify about the examination of
crime scenes and disaster sites for evidence of crimes and for human remains. Dr. Milligan’s CV
can be found at EXPERT-00000778–EXPERT-00000798. Dr. Milligan’s testimony is based on
her training and experience, including her experience as the Co-Director of the CSU Chico
Human Identification Lab. In particular, Dr. Milligan has had experience responding to, and
examining human remains from, crime scenes and fatal fire scenes.

        Dr. Milligan will testify that forensic anthropologists employ a multi-layered analysis
when trying to identify and collect evidence from human remains. This analysis has both
macroscopic and microscopic components—including DNA analysis and visual inspection of
intact body parts. Often, forensic anthropologists can recover a great deal of accurate information
about a deceased person and the events that may have led to his/her death, even from human
remains that have degraded. That information often has evidentiary value. For example, in the
process of identifying human remains, forensic anthropologists may recover weapons, personal
effects of victims, or artifacts left behind by suspects. In addition, forensic anthropologists may
also identify injuries or sources of trauma.

        Dr. Milligan will also testify about both man-made and natural processes that can make
human remains more difficult to identify and analyze for evidence of crimes. For instance,
readily-available household chemicals, such as drain cleaners, pool chemicals, and other cleaning
products, could potentially destroy body tissue, evidence of crimes, or identifying characteristics
of human remains. Similarly, Dr. Milligan will testify that fatal fires—both man-made and
naturally occurring—are among the most challenging environments for identifying human
remains and collecting evidence. Fire can damage, alter, or destroy valuable evidence. For
instance, fire can destroy DNA, or identifying characteristics such as hair color or fingerprints. In
addition, fire can cause significant changes to bones that result in discoloration and
fragmentation.

       Dr. Milligan will also testify that different types of fires present different types of
challenges for forensic anthropologists. In particular, while using fire for body disposal is not
uncommon, it is difficult to completely destroy human remains outside the context of
professional crematoriums. In fact, those who attempt to destroy human remains by burning a
body often leave behind identifiable traces, such as bone fragments or incompletely burned body
parts.

        Dr. Milligan will testify that identifying human remains and collecting evidence is often
more difficult following professional cremation than after other fatal fires. Professional
cremation generally involves burning bodies in a higher temperatures than occur in other fatal
fires. Higher temperatures result in the destruction of more organic matter. After cremation is
complete, all organs, tissue, and fat are completely destroyed, while certain bone fragments may
survive. However, professional crematoriums also frequently use a pulverization process after
cremation is complete. Pulverization involves mechanically breaking up larger bone fragments
into smaller particles that are typically too small to retain any useful information. Forensic
        Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 17 of 30



anthropologists generally cannot identify human remains after they have been cremated and
pulverized at professional crematorium.


Eric S. Kenley

         The United States anticipates calling treating physicians to describe injuries suffered by
victims in this case, including Jeremy Greer (HA-00033390 – HA-00033427) and Victim 5 (WS-
00003158 – WS-00003222, WS-00003223 – WS-00003287). We do not believe such testimony
constitutes expert testimony; the treating physicians are instead percipient witnesses who will
testify about the injuries they observed and the treatments or procedures they recommended and
performed.

       The United States may also call Dr. Eric S. Kenley to describe the injuries suffered by
Greer and Victim 5, and which were reported in the medical records described above. Dr.
Kenley’s CV has been produced at EXPERT-00000774–EXPERT-00000777. The basis for Dr.
Kenley’s testimony is his experience as a physician and his review of the records described
above.

Greer

        Dr. Kenley will testify Greer suffered extensive injuries. Greer suffered bruising to his
back and arms, a stab wound to his right forearm, lacerations above his eye, and severe fractures
to the nasal bones and left anterior inferior frontal skull. HA-00033399 – HA-00033400. Greer
suffered fractures on both sides of his nasal bone, with displacement on the left side, along with
bruising and swelling to the soft tissue around his face. HA-00033400. Greer’s treating
physicians also suspected that he suffered a fracture to the orbital floor. HA-00033400– HA-
00033401.

        Dr. Kenley will testify that, based on his experience as an emergency department
physician, it is relatively rare for someone to suffer a frontal skull fracture. HA-000033400. The
front of the skull is a strong bone that rarely breaks in assaults such as the one Greer reported.
Dr. Kenley will testify that Greer was struck with a significant amount of force, and likely with
an object harder than another person’s fist. Dr. Kenley will also testify that the lacerations that
Greer suffered are also consistent with being struck by an object harder than another person’s
fist. Specifically, the stellate laceration on Greer’s forehead, HA-00033399, suggests that he was
hit with an object with a more focused edge than a fist; fists are generally not sharp enough to
cause cuts on that part of a person’s forehead, and with that laceration pattern.

Victim 5

        Dr. Kenley will testify Victim 5 suffered extensive injuries. Victim 5 suffered a
concussion, lacerations, and multiple facial fractures. WS-00003182–WS-00003183; WS-
00003238. The injuries to Victim’s 5 face involved fractures of the left orbital floor, the nasal
bone, and the maxillary sinus. WS-00003238–WS-00003239. The fracture of the nasal bone was
a comminuted fracture, which means that the bone broke along multiple fracture lines. Victim
5’s doctors determined that there was blood in Victim 5’s sinuses. WS-00003159. Dr. Kenley
will testify that this is an indication of the severity of the facial fractures that Victim 5 suffered.

        Dr. Kenley will testify that Victim 5 suffered from vision issues following his injuries.
WS-00003244. Specifically, he experienced diplopia. Dr. Kenley will testify that this results
from damage to the muscles surrounding the eye. Victim 5 ultimately required surgery to address
the facial fractures. WS-00003247.
       Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 18 of 30



        Dr. Kenley will testify that the injuries Victim 5 suffered are consistent with the assault
(and pistol whipping) that Victim 5 eventually reported, but not with the motorcycle accident
that Victim 5 first reported. WS-00003237. Dr. Kenley will testify that although the trauma to
Victim 5’s face was extensive, a motorcycle accident would likely more severe and different
types of injuries. For instance, Victim 5 suffered bruising on both sides of his body; this is not
consistent with having fallen off a motorcycle.

FBI Special Agent Bryan Taylor

         We hope to reach a stipulation as to interstate nexus of various firearms seized during the
course of this case. Preliminary E-trace reports have been produced at EXPERT-00000835–
EXPERT-00000922. If we are unable to reach a stipulation, FBI Special Agent Bryan Taylor will
testify that he examined the identification markings of each of the below firearms, and determined
that they were manufactured or sold outside the state of California. SA Taylor’s statement of
qualifications has been produced at EXPERT-00000923, and the basis for his testimony is his
training, experience, and familiarity with firearms and ammunition, how and where firearms and
ammunition are manufactured, the physical examinations done in this case, the results generated by
those examinations, his interpretation of those results, and his review of industry-related reference
materials and databases.


 Firearm                           Manufactured Outside CA          Sold Outside CA
 1B54                              Yes – Glock
 1B202                             Yes – Ruger
 1B257                             Yes – Maverick Arms
 1B306                                                              Yes – Las Vegas, NV
 1B566                             Yes – Standard Manufacturing     Yes – New Britain CT
 1B828                             Yes – Romarm/Cugir               Yes – Cave Junction, OR
 1B832                             Yes – Anderson                   Yes – Henderson, NV
                                   Manufacturing
 1B880                             Yes – Chelton Arms Shelton
 1B929                             Yes - Echasa
 1B70                                                               Yes - Huntsville AL
 1B225                             Yes – Walther
 1B230                             Yes – Glock GMBH
 1B231                             Yes – HS Products
 1B283                             Yes – HS Products                Yes - Las Vegas NV
 1B371                             Yes – Heckler and Koch
 1B456                                                              Yes - Long Prairie, MN
 1B457                                                              Yes - New Haven, CT
 1B566                                                              Yes - New Britain, CT
 1B570                                                              Yes - Las Vegas, NV
 1B573                             Yes – Glock GMBH
 1B711                             Yes – Glock GMBH
 1B781                             Yes - Taurus                     Yes - Chandler, AZ
       Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 19 of 30



DNA Testing of Hard Hat

        As we’ve discussed, DNA testing for a hard hat with “That’s Mr. Dough to you” written on it
(1B756) is still in process. Once testing has been completed, we may provide notice of an additional
expert witness to interpret those results.


       Please contact me if you have any questions concerning the foregoing.


                                                             Sincerely,

                                                             DAVID L. ANDERSON
                                                             United States Attorney


                                                                        /s/
                                                             AJAY KRISHNAMURTHY
                                                             KEVIN J. BARRY
                                                             Assistant United States Attorneys
Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 20 of 30




                         EXHIBIT B
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 21 of 30


                          Eric Stephen Kenley, MD FAAEM
                     1948 Cambridge Place Walnut Creek, CA 94598
                                       773.632.7244
                                    drkenley@icloud.com


                           Licensure & Specialty Training
American Board of Emergency Medicine- Board Certified until 2028
Qualifying Examination (Written Boards) 11/07- Passed
Oral Examination 05/08-passed
Recert 09/2018-passed
American Board of Obesity Medicine- Board Certified until 2027
Written Examination 12/16- Passed
Medical Board of California, Licensed Physician-Active
Kansas State Board of Healing Arts, Licensed Physician-Inactive
Illinois Dept. of Financial and Professional Regulation, Licensed Physician-Inactive

                                    Medical Training
Emergency Medicine Residency 07/2004 –06/2007
University of Chicago Hospitals, Chicago, IL

                                        Education
Doctor of Medicine 09/1999 – 08/2003
 University of California, San Francisco School of Medicine
Bachelor of Medical Science 09/1999 – 06/2001
 University of California, San Francisco School of Medicine
Molecular Biology 09/1997 – 06/1999
 Thurgood Marshall College, University of California, San Diego
Premedical Biology 09/1995 – 06/1997
American River College, Sacramento, California

                                     Military Service
 US Air Force Reserves 09/1994 – 06/1999
Aeromedical Evacuation Specialist, Enlisted Senior Airman March ARB, Riverside, CA
Travis AFB, Fairfield, CA
 US Air Force Active Duty, Enlisted 12/1992 – 10/1993
Palace Chase transfer to USAFR
Honorably Discharged Beale AFB, CA




                                                                                       1

                                                             EXPERT-00000774
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 22 of 30



                              Professional Work History
 Contra Costa Regional Medical Center, Martinez CA
Locum Tenens ED Attending, 04/18-Present
County Hospital ED, ~45,000 Annual ED Visit
 Kaiser Permanente Medical Center, Vallejo, CA
Part-time ED Attending, 09/2017-Present
>50,000 Annual ED Visits
 Medicus VIP, Fitness Focused Medicine, Walnut Creek, CA
My Own Fitness/Nutrition Focused Wellness Clinic- 10/2016-09/2018
Physician supervised High-Intensity Exercise and Diet for treatment of Insulin resistance
and Metabolic Disease (Obesity, Diabetes/Prediabetes, HTN, Dyslipidemia, etc.)
 St. Joseph's Medical Center, Stockton CA
Kaiser Partner Hospital
Locums Tenens ED Attending Part-time, 10/2016-11
>90,000 Annual ED Visits
 Mercy San Juan Medical Center, Carmichael, CA
CEP Reservist Part-time Attending ED, 10/2016-02/2017
Level II Trauma Center
 John Muir Medical Center, Walnut Creek, CA
Attending Physician, 07/2013-08/2016
Assistant Medical Director/Director PA/NP Program Jan 2015-Present
52,000 Annual ED Visits
Level II Trauma Center
St. John's Regional Medical Center, Oxnard, CA &
 St. John's Pleasant Valley Hospital, Camarillo, CA
Director Quality Improvement, Peer Review
Assistant Medical Director, 07/2011-07/13
45,000 Annual ED Visits
 San Joaquin Community Hospital, Bakersfield, CA
Part-time Attending 02/2011-07/2013
75,000 Annual ED Visits
 Santa Clara Valley Medical Center, San Jose, CA
Level I Trauma Center/County Hospital
Attending Physician, 01/2010-07/2011
Stanford Emergency Residency Teaching Facility
140,000 Annual ED visits




                                                                                            2

                                                               EXPERT-00000775
      Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 23 of 30


 John Muir Medical Center, Concord, CA
Attending Physician, 11/20009-07/2011
45,000 Annual ED visits
 Emanuel Medical Center, Turlock, CA
Associate Medical Director, 01/2009-12/2009
Attending Physician, 08/2008-12/2009
65,000 Annual ED visits
 University of Chicago Medical Center
Section of Emergency Medicine 08/2007 - 01/2009
Clinical Associate, Resident Education
55,000 Annual ED visits
 St. Francis Hospital, Litchfield, IL
Attending Physician, 03/08-10/09
12000 Annual ED Visits
 Community Hospital of Ottawa, Ottawa, IL
Attending Physician, 07/2007 - 06/2008
21500 Annual ED Visits
Flight Physician, University of Chicago Aeromedical Network (UCAN)
07/2005 – 06/2007
University of Chicago Emergency Medicine Resident
07/2004 – 06/2007

                                        Publications
 “Risk-reducing salpingo-oophorectomy in BRCA mutation carriers: role of serial
sectioning in the detection of occult malignancy.”
C. Bethan Powell, Eric Kenley, Lee-may Chen, Beth Crawford, Jane McLennan,
Charles Zaloudek, Miriam Komaromy, Mary Beattie, John Ziegler
Journal of Clinical Oncology, Vol 23, No 1 (January 1), 2005: pp. 127-132

Editorial Review Board- Blumen I (ed): Principles and Direction of Air Medical
Transport, Air Medical Physician Association, Salt Lake City, UT; 2006.
Contributing Author- Blueprints Notes & Cases- Anatomy and Histology, Editor
Aaron B. Caughey, Blackwell Publishing- final printing held indefinitely

Contributing Editor- First Aid for the USMLE Step 1 2000: A Student to Student
Guide, Vikas Bhushan, Tao Le, Anthony Chu, Chirag Amin, Esther Choo, Jean Shein,
Appleton & Lange Publishing, 2000




                                                                                   3

                                                           EXPERT-00000776
        Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 24 of 30


                          Research/Teaching Experience
 Stanford/Kaiser Permanente Emergency Medicine Residency
Emergency Attending Teaching Faculty, 01/2010 - 07/2011
Santa Clara Valley Medical Center, Department of Emergency Medicine
 UC Davis Physician Assistant School
Certified Preceptor, 08/2008 - 08/2009 Clinical Associate, Resident Education
 University of Chicago, Section of Emergency Medicine
Clinical Associate, Resident Education, 08/2007 - 01/2009



 Team of Ethics and Emergency Medicine (TEEM)
Section of Emergency Medicine and University of Chicago MacLean Center for Medical Ethics
2006 – Present
 USCF Cancer Risk Program and Dept. of Gyn Onc
Clinical Researcher UCSF Dept. of Medicine, Research Assistant 12/1999 – 01/2003
 Children’s Hospital Oakland Research Institute
Infectious Disease Field Researcher 06/2000 – 09/2000
 UC San Diego Cancer Research Center
Chancellor’s Research Scholar 06/1998 – 05/1999

                     Professional Associations/Committees
American Academy of Emergency Physicians, (AAEM) Fellow 2009-Present
American College of Emergency Physicians, (ACEP) Resident Member 2004 –2007,
Diplomat/Fellow Candidate 2008-Present
California College of Emergency Physicians, (Cal ACEP) 2009-Present




                                                                                        4

                                                              EXPERT-00000777
Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 25 of 30




                         EXHIBIT C
                 Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 26 of 30

                                                                                   Richard Novak <richard@rgnlaw.com>



Us v. Nelson et al.: Government Expert Issues related to trial #1
Richard Novak <richard@rgnlaw.com>                                                    Sat, Sep 19, 2020 at 3:28 PM
To: "Krishnamurthy, Ajay (USACAN)" <ajay.krishnamurthy@usdoj.gov>, "Barry, Kevin (USACAN)"
<Kevin.Barry@usdoj.gov>, "Peng, Lina (USACAN)" <lina.peng@usdoj.gov>
Cc: "Jai M. Gohel" <jaigohel@rocketmail.com>, Marcia Morrissey <MorrisseyMA@aol.com>, Robert Waggener
<rwlaw@mindspring.com>, Martin Sabelli <msabelli@sabellilaw.com>, John Philipsborn <JPhilipsbo@aol.com>

 Kevin, Ajay and Lina,

 We are presently scheduled to undertake two additional Daubert hearings, as you know, in the remaining months of
 this year. This email addresses those hearings and the government's disclosure obligations under Rule 16(a)(1)(G)
 with which it was to have complied many months ago.

 With respect to the round #2 Daubert hearing scheduled for certain dates in November 2020, you disclosed in a letter
 dated October 7, 2019 that your cellular analysis expert is Special Agent Meredith Sparano, you disclosed
 certain opinions on pages 16-17 of that letter, and you referenced in that letter two "CAST Reports" which
 accompanied that letter. You also provided a declaration executed by SA Sparano and her c.v. via a letter dated
 August 14, 2020. While I understand that you are presently engaged in discussions with the defense, through Bob
 Waggener, with respect to the sufficiency of the disclosures on this issue, I have a couple of specific questions.

 1) Please confirm that SA Sparano is the only law enforcement officer who will offer testimony in trial #1 about
 cellular record analysis by law enforcement.

 2) In your letter of October 7, 2019, you refer to two sets of phone numbers as to which SA Sparano did cellular record
 analysis. The CAST Reports that accompanied that letter concern analysis of cellular records for two periods of time:
 July 15, 2014 and February 11, 2015. The CAST Reports suggest that she has only received cellular records for
 those two periods of time. The declaration of SA Sparano dated August 12, 2020 refers only to the July 2014
 records, which we assume is a result of your decision not to offer the "404(b) evidence" related to the alleged
 disappearances of Mr. Huff and Mr. Carasis. Please confirm that the only specific cellular records about which SA
 Sparano will offer testimony in your case-in-chief at trial #1 are those which relate to her opinions about the events of
 July 2014.

 With respect to the round #3 Daubert hearing scheduled for December 16, 2020, I reference your letter dated March
 6, 2020. In that letter, you provided notice of three experts on three separate and distinct issues: 1) Dr. Colleen F.
 Milligan, 2) Dr. Eric S. Kenley and 3) SA Bryan Taylor.

 1) Please confirm that with the obvious exceptions of Analyst Sheetz and SA Sparano, the government does not
 intend to call any other witnesses at trial #1 whose testimony may be subject to Federal Rule of Evidence 702.

 2) Please also confirm that the only opinions Dr. Millgan, Dr. Kenley and SA Taylor will offer at trial #1 are those set
 forth in the letter of March 6, 2020.

 3) With respect to Dr. Kenley, you disclosed certain opinions in your letter of March 6, but the only basis for his opinion
 is "his experience as an emergency department physician." I don't believe this barebones statement as to the
 foundation for his opinions satisfies the Court's orders in this matter or Rule 16. Without waiving any argument that
 any additional disclosures are untimely, I am asking that you please provide a more complete disclosure as to the
 foundation for his opinions, and that you do so well in advance of the briefing schedule you recently proposed.

 4) With respect to Dr. Milligan, you have provided a number of opinions and her lengthy c.v. but you do not disclose
 any case-specific materials she has reviewed or any case-specific information that has been provided or explained to
 her. WIthout waiving any argument that any additional disclosures are untimely, please inform me of a) any case-
 specific materials she has reviewed or has been apprised of and b) any case-specific opinions she may testify to at
 trial #1 beyond the general opinions set forth in your letter of March 6.
                Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 27 of 30
I would appreciate it if you would address each of these issues before our September 23 so any disputes that may
remain about your disclosure obligations can be brought to the court's attention on that date if necessary.

Thank you,

Richard Novak




Richard G. Novak, Esq.
Law Offices of Richard G. Novak
65 N. Raymond Ave., Suite 320
Pasadena, CA 91103
626-578-1175 (voice)
626-685-2562 (fax)
626-808-7908 (cell)
richard@rgnlaw.com
Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 28 of 30




                         EXHIBIT D
                Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 29 of 30

                                                                           Richard Novak <richard@rgnlaw.com>



Us v. Nelson et al.: Government Expert Issues related to trial #1
Peng, Lina (USACAN) <Lina.Peng@usdoj.gov>                                             Tue, Sep 22, 2020 at 5:17 PM
To: Richard Novak <richard@rgnlaw.com>
Cc: "Jai M. Gohel" <jaigohel@rocketmail.com>, Marcia Morrissey <MorrisseyMA@aol.com>, Robert Waggener
<rwlaw@mindspring.com>, Martin Sabelli <msabelli@sabellilaw.com>, John Philipsborn <JPhilipsbo@aol.com>,
"Krishnamurthy, Ajay (USACAN)" <Ajay.Krishnamurthy@usdoj.gov>, "Barry, Kevin (USACAN)" <Kevin.Barry@usdoj.gov>


 Richard,



 Thanks for your email. Please see our response below to your questions.



 CAST

 1) SA Sparano is the only law enforcement witness who will offer CAST analysis at Trial #1.
 2) Based on Judge Chen’s rulings, we will not offer CAST testimony regarding February 11, 2015.



 Round 3 Daubert

 1) Please refer to the Government’s expert disclosure dated March 6, 2020.

 2) Please refer to the Government’s expert disclosure dated March 6, 2020. As noted in that letter,
 the Government anticipates calling treating physicians as percipient witnesses to describe injuries
 suffered by victims in this case.

 3) The Government believes Dr. Kenley’s disclosure is adequate under Rule 16 as set forth in the
 March 6, 2020, letter, which incorporates by reference his CV setting forth his experience and medical
 records reviewed.

 4) We anticipate providing a short additional supplemental disclosure with respect to Dr. Milligan.



 Best,

 Lina



 From: Richard Novak <richard@rgnlaw.com>
 Sent: Saturday, September 19, 2020 3:28 PM
 To: Krishnamurthy, Ajay (USACAN) <AKrishnamurthy@usa.doj.gov>; Barry, Kevin (USACAN)
 <KBarry2@usa.doj.gov>; Peng, Lina (USACAN) <LPeng@usa.doj.gov>
 Cc: Jai M. Gohel <jaigohel@rocketmail.com>; Marcia Morrissey <MorrisseyMA@aol.com>; Robert
 Waggener <rwlaw@mindspring.com>; Martin Sabelli <msabelli@sabellilaw.com>; John Philipsborn
            Case 3:17-cr-00533-EMC Document 1477 Filed 02/09/21 Page 30 of 30
<JPhilipsbo@aol.com>
Subject: Us v. Nelson et al.: Government Expert Issues related to trial #1


Kevin, Ajay and Lina,

[Quoted text hidden]
